Case 1:14-cv-02887-JLK-MEH Document 181-10 Filed 05/30/19 USDC Colorado Page 1 of
                                        9




                        Exhibit G
Case 1:14-cv-02887-JLK-MEH Document 181-10 Filed 05/30/19 USDC Colorado Page 2 of
                                        9




                    IN THE UNITED STATES DISTRICT COURT FOR THE
                               DISTRICT OF COLORADO

   Civil Action No.: 1:14-cv-02887-JLK


   ALEJANDRO MENOCAL et al.,

          Plaintiffs,
   v.

   THE GEO GROUP, INC.,

          Defendant.


   NOTICE OF F.R.C.P. 30(b)(6) DEPOSITION OF DEFENDANT THE GEO GROUP INC.


          TO:     Defendant THE GEO GROUP, INC. (“GEO”).

          PLEASE TAKE NOTICE that pursuant to Federal Rule of Civil Procedure 30(b)(6),

   counsel for Class Members will take the deposition of Defendant on January 22, 2019 at

   10:00 a.m., or an agreed-upon time thereafter, at the offices of Towards Justice, 1410 High

   St., Denver CO, on the topics detailed below. GEO shall identify the persons who will speak

   on its behalf on each topic below at least seven days before the deposition(s). This deposition

   will be taken before a certified court reporter, will be recorded by stenographic and

   audiovisual means, may be adjourned from day to day until completed, and may occur over

   several days if more than one person is necessary to provide the information requested.

          As used in this Notice, the term “Defendant” or “GEO” or “You,” mean, without

   limitation, the responding party and any person acting on the responding party’s behalf.




                                                   1
Case 1:14-cv-02887-JLK-MEH Document 181-10 Filed 05/30/19 USDC Colorado Page 3 of
                                        9




          As used in this Notice, the term “ICE” means United States Immigration and

    Customs Enforcement. The term “relevant period” means the period from October 22,

    2004 through the present for all topics related to the Housing Unit Sanitation Policy and

    October 22, 2012 through the present for all requests related to the VWP.

           When You are asked to “identify” an employee or person, You are to provide

    that person’s full name, current or last job title, and current physical work address if still

    employed by You; if the person is not still employed by You, provide the last known

    address, phone numbers, e-mail address or other available contact information.

           You are advised that You must designate one or more officers, directors, managing

    agents, or other persons who will testify on Your behalf regarding the topics listed here.

                                                TOPICS

   1.     GEO’s application of the “Housing Unit Sanitation Policy” (“HUSP”) to Class
          Members during the relevant period, including, but not limited to, the following:

          a.      ICE policies and practices relating to the HUSP, including discipline or
          other consequences for a detainee’s failure to comply with the HUSP.

          b.      GEO policies and practices relating to the HUSP, including discipline or
          other consequences for a detainee’s failure to comply with the HUSP.

          c.      Communications and agreements with ICE regarding the use of detainee
          labor to clean the facility.

          d.     Communications and agreements with ICE regarding the use of
          administrative or disciplinary segregation.

          e.      Policies related to the HUSP, including any changes to those policies.

          f.      The Performance-Based National Detention Standards (PBNDS) and their
          relationship to the HUSP.

          g.      The ICE Detainee Handbook and its relationship to the HUSP.


                                                      2
Case 1:14-cv-02887-JLK-MEH Document 181-10 Filed 05/30/19 USDC Colorado Page 4 of
                                        9




         h.    Revisions or changes to the PBNDS, the ICE Detainee Handbook, or
         GEO’s Detainee Handbook.

         i.     Class Members’ responsibilities under the HUSP, including the specific
         cleaning tasks required under the HUSP.

         j.     All locations within the facility cleaned or otherwise maintained by
         detainees under the HUSP.

         k.      Equipment used by Class Members to perform tasks under the HUSP and
         any policies and/or practices regarding detainees’ use of equipment to perform
         tasks under the HUSP.

         l.      The frequency and duration of tasks performed by Class Members under
         the HUSP, as well as any records and/or logs of such tasks and the location of and
         retention policy for such records and/or logs.

         m.     Communications with Class Members regarding the HUSP, including the
         consequences of not performing work required under the HUSP. This includes
         GEO’s general practices, policies, and procedures regarding communications with
         detainees concerning the HUSP, and consequences of not performing work
         required under the HUSP.

         n.    Policies and practices regarding the training and oversight of GEO
         employees and/or contractors officers in relation to the HUSP.

         o.      GEO employee and/or contractor positions that perform or supervise the
         cleaning tasks required by the HUSP.

         p.     GEO employee and/or contractor positions that perform or supervise other
         cleaning tasks that are not required by the HUSP.

         q.     The origins and objectives of the HUSP at the Aurora Detention Facility.

   2.    GEO’s policies and practices relating to discipline for Class Members’ violation of
         GEO’s rules or regulations during the relevant period, including, but not limited to,
         the following:

         a.      The origins of the Segregation/Special Management Unit Officer policy.
         See, e.g., GEO_MEN 00037721.

         b.     The implementation of the Segregation/Special Management Unit policy.

         c.     Policies regarding administrative segregation and disciplinary segregation.

                                                  3
Case 1:14-cv-02887-JLK-MEH Document 181-10 Filed 05/30/19 USDC Colorado Page 5 of
                                        9




         d.     Policies regarding protective custody.

         e.    Policies regarding the use of detainee labor in the Segregation/Special
         Management Unit.

         f.     Policies and practices related to discipline for violation of the HUSP, and
         the purpose behind such policies and practices.

         g.      Training and oversight of GEO officers regarding procedures or guidelines
         related to administrative segregation and disciplinary segregation and/or
         protective custody.

         h.      Those violations for which detainees may be subject to administrative or
         disciplinary segregation.

         i.     Policies and/or practices relating to communications with detainees
         regarding administrative or disciplinary segregation.

         j.     Policies and/or practices regarding communications with detainees
         regarding GEO’s rules and the consequences for violating GEO’s rules.

         k.      Policies and/or practices for determining appropriate detainee discipline
         for a violation of GEO’s rules.

         l.      Class Members’ written complaints regarding the use of administrative or
         disciplinary segregation as a possible consequence for not complying with the
         HUSP. This includes GEO’s policies, practices and procedures regarding detainee
         complaints about the use of administrative or disciplinary segregation as a
         possible consequence for not complying with the HUSP.

         m.       The nature of administrative or disciplinary segregation, including the
         facilities used for segregation and policies and/or procedures applied to those in
         segregation.

         n.      GEO’s practices regarding communications with ICE regarding detainee
         violations of GEO’s and/or ICE’s rules.

         o.     GEO’s practices regarding communications with ICE regarding the use of
         administrative and/or disciplinary segregation.

   3.    Class Members’ participation in the Voluntary Work Program (VWP) during the
         relevant period, including, but not limited to, the following:


                                                  4
Case 1:14-cv-02887-JLK-MEH Document 181-10 Filed 05/30/19 USDC Colorado Page 6 of
                                        9




         a.   GEO’s communications with, and general practices regarding
         communications with, ICE regarding the VWP.

         b.     GEO’s agreements with ICE regarding the VWP.

         c.     ICE’s policies and procedures regarding to the VWP, including the ICE
         Detainee Handbook and its relationship to the VWP.

         d.     GEO’s policies and procedures regarding the VWP.

         e.      The origins and objectives of the use of the VWP.

         f.     Daily logs or records, including any records reflecting or relating to time
         Class Members worked, maintained by GEO at the Aurora Detention Facility or
         elsewhere, and the location of and retention policy for such logs or records.

         g.     Communications with Class Members regarding the VWP, and policies
         and/or practices regarding communications to detainees about the VWP.

         h.       Method of determining the pay rate for VWP participants at the Aurora
         facility and other GEO facilities.

         i.     Policies and practices regarding supervision of VWP participants,
         including work hours and breaks.

         j.     Job assignments, duties, or tasks assigned to Class Members under the
         VWP and the corresponding VWP shifts for such assignments, duties or tasks,
         including the start and end times for such shifts and the number of detainee
         workers per shift.

         k.     Policies and practices for training VWP participants and any training
         provided to Class Members related to their VWP participation.

         l.     Policies and practices regarding violations of the VWP by detainees or by
         supervisors, including but not limited to such violations as requiring detainees to
         work longer than eight hours in a day.

   4.    The costs and benefits to GEO of using detainee labor under the HUSP and VWP,
         including, but not limited to, the following:

         a.     Maintenance requirements at the Aurora Detention Facility.




                                                  5
Case 1:14-cv-02887-JLK-MEH Document 181-10 Filed 05/30/19 USDC Colorado Page 7 of
                                        9




          b.       GEO’s budgets for cleaning and otherwise maintaining the Aurora
          facility. 1

          c.      Staffing needs for any work performed by paid employees or contractors
          that overlaps with duties, tasks, or work performed by detainees pursuant to the
          HUSP.

          d.     Staffing needs for any work that overlaps with duties, tasks, or work
          performed by detainees under the VWP.

          e.     Current staffing at the Aurora Detention Facility, including janitorial,
          maintenance, laundry, and kitchen staff, and any other staff whose work overlaps
          with duties, tasks, or work performed by detainees under the VWP.

          f.      The cost of using GEO employees and/or contractors to perform cleaning
          tasks, including the cost of using GEO employees and/or contractors to perform
          the cleaning tasks required by the HUSP, including any studies conducted that
          assess or describe such costs.

          g.      The cost of using GEO employees and/or contractors to perform cleaning
          tasks, including the cost of using GEO employees and/or contractors to perform
          the cleaning tasks performed pursuant to the VWP, including any studies
          conducted that assess or describe such costs.

          h.      The amount and basis for GEO’s calculation of the “set off for the benefits
          that [the plaintiffs] received while in the Aurora Detention Facility” to which
          GEO claims it is entitled in paragraph 20 of its Answer.


   Dated: November 2, 2018                             By: /s/ Juno Turner_________
                                                       Juno Turner
                                                       Ossai Miazad
                                                       Elizabeth Stork
                                                       OUTTEN & GOLDEN LLP
                                                       685 Third Avenue, 25th Floor
                                                       New York, New York 10017
                                                       Telephone: (212) 245-1000
                                                       Facsimile: (212) 977-4005
                                                       E-Mail: jturner@outtengolden.com
                                                       E-Mail: omiazad@outtengolden.com
                                                       E-Mail: estork@outtengolden.com


   1
    This includes, but it not limited, to the budgets reflected in GEO_MEN_00011426, 14324,
   11516, 12991, and 14230.
                                                  6
Case 1:14-cv-02887-JLK-MEH Document 181-10 Filed 05/30/19 USDC Colorado Page 8 of
                                        9




                                            David Lopez
                                            OUTTEN & GOLDEN LLP
                                            601 Massachusetts Ave NW
                                            Washington, DC 20001
                                            Telephone: (202) 847-4400
                                            Facsimile: (202) 847-4410
                                            E-Mail: pdl@outtengolden.com

                                            Rachel Dempsey
                                            Adam Koshkin
                                            OUTTEN & GOLDEN LLP
                                            One California Street, 12th Floor
                                            San Francisco, CA 94111
                                            Telephone: (415) 638-8800
                                            Facsimile: (415) 638-8810
                                            E-Mail: rdempsey@outtengolden.com
                                            E-Mail: akoshkin@outtengolden.com

                                            Alexander Hood
                                            David Seligman
                                            Andrew Schmidt
                                            TOWARDS JUSTICE
                                            1410 High St., Suite 300
                                            Denver, CO 80218
                                            (720) 441-2236
                                            alex@towardsjustice.org
                                            david@towardsjustice.org
                                            andy@towardsjustice.org

                                            R. Andrew Free
                                            LAW OFFICE OF R. ANDREW FREE
                                            P.O. Box 90568
                                            Nashville, TN 37209
                                            T: (844) 321-3221
                                            Andrew@ImmigrantCivilRights.com

                                            Brandt Milstein
                                            MILSTEIN LAW OFFICE
                                            595 Canyon Boulevard
                                            Boulder, CO 80302
                                            (303) 440-8780
                                            brandt@milsteinlawoffice.com

                                            Andrew Turner
                                            THE KELMAN BUESCHER FIRM

                                        7
Case 1:14-cv-02887-JLK-MEH Document 181-10 Filed 05/30/19 USDC Colorado Page 9 of
                                        9




                                            600 Grant St., Suite 450
                                            Denver, CO 80203
                                            (303) 333-7751
                                            aturner@laborlawdenver.com

                                            Hans Meyer
                                            MEYER LAW OFFICE, P.C.
                                            P.O. Box 40394
                                            Denver, CO 80204
                                            (303) 831-0817
                                            hans@themeyerlawoffice.com

                                            Class Counsel




                                        8
